Opinion per Curiam. This is an original proceeding in this court, by mandamus, to compel the respondent, judge of the County Court of Clark County, to sign and seal bills of exception in two certain cases heard before him in that court. ■ To the petition the respondent has answered setting up that he signed bills of exceptions in the cases in question and deposited them with the clerk of the County Court, but inadvertently neglected to attach his seal to them; that appeals have been prosecuted to this court; that the original bills of exceptions signed by him were certified to this court and are now on file in this court; that the instruments presented to him and which he refused to sign as set up in the petition were'not the original bills of exceptions. To the answer a demurrer is interposed. The only act required by respondent to make the bills of exceptions complete was to attach his seal to them. After having once signed and lodged the bills of exceptions with the county clerk respondent could not, after the time for presenting the same had expired, be compelled to sign and seal other and different bills of exceptions. LTor could he be compelled to sign and seal copies of the ones already signed. The answer to the petition is complete and a demurrer to it will be overruled.